DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 9 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0067], reference numbers 321e, 323 and 324 are not in the drawings (see Figure 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 13, reference numbers 331e, 333 and 334 are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 9, the step number S14 is not in the specification (should be in P[0058]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the term BLU-RAY DISC (P[0023]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 6 thru 9 are objected to because of the following informalities:  Each claim is a computer program product claim that may or may not depend from a device (product) claim (claims 1 thru 4).  If claims 6 thru 9 are intended to be dependent claims, they should be written in the manner that reflects that language.  The preamble should be recited as “The parking assist device according to claim 1” (or claim 2, claim 3 or claim 4 as necessary).  As claims 6 thru 9 are written, the examiner interprets them each as separate independent claims, and recommends the appropriate fees for six independent claims be paid.  Additionally, with claims 6 thru 9 being independent claims, the complete limitations for each claim should be included in the claim language.  Each independent claim should be able to stand on its own limitations without the need to reference another claim in order to understand it.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a parking available position detection part configured to detect, and a target parking position determination part configured to extract/display/select in claim 1; to make the display device display in claim 4; and a step of detecting performed by the parking available position detection part, a step of extracting performed by the target parking position determination part, a step of displaying, and a step of selecting in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The examiner interprets the parking available position detection part and the target parking position determination part as part of the automatic parking ECU (Electronic Control Unit) 1 (P[0009] and Figure 1).  The display device is interpreted as a touch panel 32 (Figures 1 and 3) where the “touch panel 32 used herein is not specifically limited and may be a LCD (Liquid Crystal Display), an organic EL (Electroluminescence) display, or the like. Or, the display device of the touch panel 32 may be a HUD (Head Up Display) which projects an appropriate image on a front windshield 38.” P[0030].  The steps of [action] are interpreted as being performed by the automatic parking ECU (Electronic Control Unit) 1 (P[0009] and Figure 1).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a target parking location” in line 15, while earlier “a target parking location” is also recited in line 2.  It is unclear if this is a new target parking location, or the same target parking location.  The examiner assumes it is the same target parking location for continued examination.
Claim 3 recites the limitation "the updated recognition information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the detected parking available locations having the respective parking orientations different from each other step-by-step” in line 5 and 6.  It is unclear what steps are being referenced with the term “step-by-step”.  The examiner assumes the language should be, “the detected parking available locations having the respective parking orientations different from each other” for continued examination.
Claim 5 recites “a subject vehicle” in line 2, while earlier “a subject vehicle” is also recited in line 1.  It is unclear if this is a new subject vehicle, or the same subject vehicle.  The examiner assumes it is the same subject vehicle for continued examination.
Claim 5 recites the limitation "the parking assist device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a target parking location” in line 18, while earlier “a target parking location” is also recited in lines 2 and 3.  It is unclear if this is a new target parking location, or the same target parking location.  The examiner assumes it is the same target parking location for continued examination.
Claim 6 recites the limitation "the parking assist device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the parking assist device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the parking assist device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the parking assist device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 thru 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, the recited computer-readable storage medium.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 3 and 5 thru 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hayakawa Patent Application Publication Number 2018/0308359 A1.
Regarding claims 1 and 5 Hayakawa discloses the claimed parking assist device which provides control over a subject vehicle such that the subject vehicle parks in a target parking location based on information obtained by recognizing surroundings of the subject vehicle, “a parking assist system 1000 having a parking assist apparatus 100” (P[0033] and Figure 1), “The parking assist system 1000 according to the present embodiment includes cameras 1a to 1d, an image processing device 2, a ranging device 3, the parking assist apparatus 100, a vehicle controller 30, a drive system 40, a steering angle sensor 50, and a vehicle speed sensor 60.” P[0033], “in step 101, the control device 10 of the parking assist apparatus 100 according to the present embodiment acquires images captured by the cameras 1a to 1d attached to multiple sites of the subject vehicle. The cameras 1a to 1d capture images of boundary lines of available parking spaces around the subject vehicle and objects existing around the available parking spaces.” (P[0039] and Figure 2), and “The control device 10 detects the available parking spaces Me on the basis of the images captured by the cameras 1a to 1d and/or the data received by the ranging device 3.” P[0043], and the claimed method, a control procedure in the parking assist system (Figure 2), the parking assist device and method comprising:
the claimed parking available position detection part to detect one or more parking available locations which is a location available for the subject vehicle to park based on the recognition information, the parking assist system 1000 includes the parking assist apparatus 100 and a vehicle controller 30, the parking assist apparatus 100 a control device 10 (Figure 1) (claimed parking available position detection part), and “the control device 10 does not detect the parking space PR 8 as an available parking space Me. Other vehicles are parked in the parking spaces PR1, PR4, PR6, and PL3, and the control device 10 therefore does not detect them as available parking spaces Me. The control device 10 detects the parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 as available parking spaces Me.” (P[0054] and Figure 4A), parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 equate to the claimed available parking locations;
the claimed when the parking available position detection part detects a plurality of parking available spaces, “The control device 10 detects the parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 as available parking spaces Me.” P[0054], and “In step 103, available parking spaces Me are detected. The control device 10 detects the available parking spaces Me on the basis of the images captured by the cameras 1a to 1d and/or the data received by the ranging device 3. The control device 10 stores a “parking possible condition” for extracting the available parking spaces Me.” (P[0043] and Figure 2), target parking position determination part is configured to:
the claimed extract a prescribed number or a smaller number of candidate parking location from the detected parking available locations based on a distance between a current location of the subject vehicle and each of the parking available locations, “The control apparatus 10 sets a range that includes the parking spaces PL2 to PL5 and PR2 to PR5, among the parking spaces included in the images captured at the position P1 of the subject vehicle, as the detection range for available parking spaces Me.” P[0055], “in step 104, a recommended available parking space Mr is detected. The recommended available parking space Mr is an available parking space suitable for parking the subject vehicle. The control device 10 detects the recommended available parking space Mr in accordance with the traveling state of the subject vehicle from among the detected plurality of available parking spaces.” P[0056], and the recommended parking space are designated PL2, PL4, PL5, PR2, PR3 and PR5 (Figure 4A), the set range equates to the claimed distance, the recommended parking spaces PL2, PL4, PL5, PR2, PR3 and PR5 are fewer than the detected available parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 (claimed smaller number of candidate parking locations),
the claimed display the extracted candidate parking locations in a display device, “In step 105, the available parking spaces Me and the recommended available parking space Mr are presented. The control device 10 controls the display 21 to display the set available parking spaces Me and the set recommended available parking space Mr thereby to present them to the driver and passengers.” (P[0072] and Figure 2), the example display is presented in Figures 7A thru 7E (left side of display equates to Figures 4A thru 4E), and
the claimed select the target parking location from among the displayed candidate parking locations, “In step 106, a determination is made as to whether or not a target parking space Mo is input. The target parking space Mo is an available parking space into which the vehicle is parked by the automated driving, and represents a location to be the target in the automated driving. The target parking space Mo is set on the basis of the operation by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to designate the target parking space Mo, and information on the target parking space Mo is input to the control device 10.” (P[0073] and Figures 2, 4C and 4D).
Regarding claim 2 Hayakawa discloses the claimed when the parking available position detection part detects a plurality of parking available locations on both a right and a left side of the subject vehicle, “The control device 10 detects the parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 as available parking spaces Me.” (P[0054] and Figure 4A), the target parking position determination part is configured to: 
extract one or more candidate parking locations from among a first prescribed number or a smaller number of parking available locations on the left side, the control apparatus 10 sets a range that includes the parking spaces PL2 to PL5, among the parking spaces included in the images captured at the position P1 of the subject vehicle, as the detection range for available parking spaces Me (P[0055] and Figure 4A), the parking spaces PL2, PL4 and PL5 are on the left side of vehicle V1 with PL3 being an occupied space (Figure 4A), the left side available spaces are PL2, PL4 and PL5; 
extract one or more candidate parking locations from among a second prescribed number or a smaller number of parking available locations on the right side, the control apparatus 10 sets a range that includes the parking spaces PR2 to PR5, among the parking spaces included in the images captured at the position P1 of the subject vehicle, as the detection range for available parking spaces Me (P[0055] and Figure 4A), the parking spaces PR2, PR3 and PR5 are on the right side of vehicle V1 with PL4 being an occupied space (Figure 4A), the right side available spaces are PR2, PR3 and PR5; and 
display the respective extracted candidate parking locations in the display device, “In step 105, the available parking spaces Me and the recommended available parking space Mr are presented. The control device 10 controls the display 21 to display the set available parking spaces Me and the set recommended available parking space Mr thereby to present them to the driver and passengers.” (P[0072] and Figure 2).
Regarding claim 3 Hayakawa discloses the claimed parking assist device of claim 1 (see above), wherein,
the claimed when the current location of the subject vehicle is updated in accordance with traveling in a travel direction thereof, the parking available position detection part is configured to detect one or more updated parking available locations based on the updated recognition information, as the vehicle moves from position P1 in Figure 4A to position P2 in Figure 4B and to position P3 in Figure 4C the available recommended parking spaces on the left side changes from PL2, PL4 and PL5 to PL4, PL5 and PL6 (Figure 4A to 4C), and “As illustrated in FIG. 4C, also when the subject vehicle moves forward to the position P3 at a vehicle speed of V3, the control device 10 detects a new recommended available parking space Mr.” P[0071]; and 
the claimed target parking position determination part is configured to extract one or more updated candidate parking locations, based on a distance between the updated current location of the subject vehicle and each of the updated parking available locations, “the control device 10 may detect empty spaces having a certain range” P[0049], “when the subject vehicle moves forward to the position P3 at a vehicle speed of V3, the control device 10 detects a new recommended available parking space Mr” (P[0071] and Figure 4C), the recommended parking spaces are PL4 thru PL6 on the left based on the movement of the vehicle from position P1 to P3 (Figures 4A and 4C); and 
the claimed update contents displayed in the display device using the extracted one or more candidate parking locations, the display is changed from Figure 7A (left side parking PL2, PL4, PL5) to Figures 7B thru 7D (left side parking PL4, PL5, PL6).
Regarding claims 6 thru 8 Hayakawa discloses the claimed computer program product comprising computer readable storage medium with a computer executable program stored for causing a computer to realize functions of a parking assist device of claims 1, 2 and 3, “The control device 10 of the parking assist apparatus 100 according to the present embodiment is a specific computer comprising a ROM 12 that stores a parking assist program, a CPU as an operation circuit that executes the program stored in the ROM 12 to serve as the parking assist apparatus 100 according to the present embodiment, and a RAM 13 that serves as an accessible storage device.” P[0034], and “The parking assist program according to the present embodiment is a program for execution of a control procedure of presenting available parking spaces, into which parking is possible, on the display 21 and assisting an operation to park the subject vehicle into a parking space set by a user.” P[0035].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa Patent Application Publication Number 2018/0308359 A1 in view of Greifendorf et al European Patent Application Publication Number EP 2608185 A1 (translation cited).
Regarding claim 4 Hayakawa teaches the claimed parking available detection part detects a plurality of parking available locations having respective parking orientations different from each other, “The ROM 12 of the control device 10 preliminarily stores information on the patterns of parking frames. The patterns of parking frames represent various shapes of parking spaces.” P[0046], to include straight in parking (Figure 6A), parallel parking (Figure 6B), and angled parking (Figure 6C).  Hayakawa does not teach the claimed when detecting different parking orientations, the target parking position determination part makes the display device display the detected parking available locations having the respective parking orientations different from each other.  Hayakawa does recognize, store and allow the user to select the different parking directions P[0079].  
Greifendorf et al teach, “a graphical representation 20 of the surroundings of the vehicle 1 is shown with parking spaces 30A, 30B, 30C of various types of gaps. The own vehicle 1 is symbolized as a graphic object 40 and the surroundings by longitudinally-spaced vehicles 41. The received data was evaluated and possible longitudinal gaps 30A, transverse parking spaces 30B and oblique parking spaces 30C were identified.” (page 7 lines 16 thru 19 and Figure 3), the parking spaces 30A and 30B equate to the claimed display of different parking orientations. 

    PNG
    media_image1.png
    385
    321
    media_image1.png
    Greyscale

(Greifendorf et al Figure 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking assist apparatus of Hayakawa with the display of various parking directions of Greifendorf et al in order to improve the ability to display the parking situation to the driver (Greifendorf et al page 2 line 30) and to reduce parking time and to reduce collisions with objects in the blind spots (Greifendorf et al page 1 line 19 thru page 2 line 1).
Regarding claim 9 Hayakawa teaches the claimed computer program product comprising computer readable storage medium with a computer executable program stored for causing a computer to realize functions of a parking assist device of claim 4, “The control device 10 of the parking assist apparatus 100 according to the present embodiment is a specific computer comprising a ROM 12 that stores a parking assist program, a CPU as an operation circuit that executes the program stored in the ROM 12 to serve as the parking assist apparatus 100 according to the present embodiment, and a RAM 13 that serves as an accessible storage device.” P[0034], and “The parking assist program according to the present embodiment is a program for execution of a control procedure of presenting available parking spaces, into which parking is possible, on the display 21 and assisting an operation to park the subject vehicle into a parking space set by a user.” P[0035].
Additional Relevant Art
The points to Harai Patent Number 10,438,487 B2 as having features that are related to the claimed limitations.  Specifically, indication of the parking times and the recommended parking location (Figure 11), and display of recommended and selected parking spaces (Figure 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662